[q12016exhibit103image1.jpg]






April 18, 2016


David Angulo Gonzalez, MD
101 Hudson Street, Suite 3610
Jersey City, NJ 07302






Re:    Amendment of Employment Agreement to clarify severance benefits


Dear David,


As you know, you and SCYNEXIS, Inc. (the “Company”) are parties to an employment
agreement dated July 6, 2015 (“Employment Agreement”). The purpose of this
letter is to request that you agree to amend your Employment Agreement to bring
the severance provisions of your Employment Agreement into compliance with the
Affordable Care Act. Unless your severance benefits are amended, we are
concerned that tax penalties under the Affordable Care Act may be imposed on you
and/or the Company if your Employment Agreement is not amended prior to the
termination of your employment with the Company. The Company believes that by
amending your Employment Agreement, you and/or the Company may avoid the adverse
personal tax consequences under the Affordable Care Act.


If you choose to amend your Employment Agreement, Section 7 of your Employment
Agreement will be replaced in their entirety with the language that appears as
Exhibit A to this letter.


For clarity, your Employment Agreement will be amended to provide that if at any
time the Company determines, in its sole discretion, that its payment of COBRA
premiums on your behalf would result in a violation of the Affordable Care Act,
then such payments will take the form of taxable cash payments that will be paid
to you pursuant to a fixed payment schedule.


If you choose to amend your Employment Agreement, except as specifically amended
by this letter, the terms and conditions of your Employment Agreement shall
remain in full force and effect.


Although the Company’s compensation committee has approved this amendment, the
Company is not making any recommendation as to whether you should accept it. You
should decide whether or not to amend your Employment Agreement after taking
into account your own personal circumstances and preferences. We recommend that
you consult with your personal tax, financial and legal advisors to determine
the consequences of amending your Employment Agreement.


Please signify your agreement to the foregoing amendment by signing as indicated
below and returning your signature to me at your earliest convenience.




101 Hudson Street, Suite 3610 • Jersey City, NJ 07302, USA • TEL: 201 884 5485 •
FAX: 201 884 5490



--------------------------------------------------------------------------------














Please note that nothing in this letter modifies the at-will nature of your
employment. If you have any questions regarding this offer, please let me know.




Sincerely,






By:/s/ Eric Francois                    
       Eric Francois, Chief Financial Officer




I have read and understood, and agree and consent to the foregoing amendment.






/s/ David Angulo Gonzalez, MD_______________
David Angulo Gonzalez, MD


Date: April 18, 2016






2



--------------------------------------------------------------------------------






EXHIBIT A


AMENDED SECTION 7 OF EMPLOYMENT AGREEMENT


“7. Payments Upon Termination; Effects on Equity.


(a) Upon any termination pursuant to Section 6, Employee shall be entitled to
receive a lump sum equal to any base salary, bonus and other compensation earned
and due but not yet paid through the effective date of termination (collectively
"Accrued Compensation"), provided however, that Employee shall not earn any
additional variable compensation or bonus during the Severance Period or the
Change in Control Severance Period. If Employee is entitled to a bonus at the
time of termination but the amount of such bonus will not be calculated until a
date that is after the termination date of Employee's employment with the
Employer, then Employer shall be obligated to pay the full amount of such bonus
to Employee within thirty (30) days of the date of determination of such bonus.
If the termination occurs in the middle of a period during which Employee was
earning a bonus, then Employee shall be entitled to a prorated portion of the
bonus.


(b) Just Cause Termination - If Employer, or any successor following a Change in
Control or otherwise, terminates Employee's employment for Just Cause, Employee
shall forfeit any unvested stock options at the date of termination, Employee
shall have ninety (90) days from the date of termination to exercise any vested
options. If Employee terminates his employment or if Employer (or its successor
following a Change in Control) terminates Employee's employment without Just
Cause, Employee shall have ninety (90) days from the date of termination to
exercise any vested options.


(c) Termination by other than for Just Cause; for Good Reason by Employee - In
addition to the amounts payable under Section 7(a) above, at any time other than
the twelve (12) month period after the consummation of a Change in Control, if
Employee's employment hereunder is terminated by (i) Employer other than for
Just Cause, or (ii) Employee for Good Reason, and provided in either event that
Employee executes a general Release and Settlement Agreement in the Company's
then current form which shall be reasonable in all particulars (the "Release")
within the time period set forth therein (but in no event later than forty-five
(45) days after the termination date) and allows such Release to become
effective in accordance with its terms, then Employee shall be entitled to the
following:


(i) severance, payable in accordance with the Employer's standard payroll
practices, equal to Employee's then current base salary (exclusive of any bonus
pursuant to Section 3 herein or other variable


1



--------------------------------------------------------------------------------





compensation) for a period of six (6) months commencing with the first payroll
period following the termination (the "Severance Period"), provided that on the
first regular payroll pay day following the effective date of the Release, the
Employer will pay Employee the severance payments that Employee would otherwise
have received under this Agreement on or prior to such date but for the delay in
payment related to the effectiveness of the Release, with the balance of such
severance payments being paid i as originally scheduled;


(ii) the vesting of the Employee's unvested stock options and any restricted
stock awards shall be accelerated such that, effective as of the date of the
Employee's termination of employment, the Employee shall receive immediate
accelerated vesting of such equity awards with respect to that same number of
shares which would have vested if the Employee had continued in employment
during the Severance Period, in accordance with the original vesting schedule of
such equity awards;


(iii) if the Employee elects continued health care coverage under COBRA and
timely pays his or her portion of the applicable premiums, the Employer will
continue to pay for the same percentage of Employee's, and Employee's qualified
beneficiaries', COBRA premiums for continued medical, dental and vision group
health coverage as the percentage of medical, dental and vision insurance
premiums it paid for the Employee, and Employee's beneficiaries, during the
Employee's employment (the "COBRA Premium Payments"). Such COBRA Premium
Payments shall commence on the first day of the Severance Period and continue
until the earlier of (i) the last day of the Severance Period; (ii) the date on
which the Employee or qualified beneficiary, as applicable, becomes enrolled in
the group health insurance plan of another employer, or (iii) the date on which
the Employee or qualified beneficiary, as applicable, becomes entitled to
Medicare after the COBRA election (such period from the termination date through
the earliest of (i) through (iii), the “COBRA Payment Period”). Employee is
required to notify the Employer immediately if Employee and/or qualified
beneficiary becomes covered by a group health plan of a subsequent employer or
entitled to Medicare. Upon the conclusion of such period of COBRA Premium
Payments made by the Employer, Employee will be responsible for the entire
payment of premiums required under COBRA for the duration of the COBRA coverage
period. For purposes of this Section 7(c)(iii), references to COBRA shall be
deemed to refer also to analogous provisions of state law and any applicable
COBRA Premium Payments that are paid by the Employer shall not include any
amounts payable by Employee under an Internal Revenue Code Section 125 health
care reimbursement plan, which amounts, if any, are the sole responsibility of
Employee. Notwithstanding the foregoing, if at any time the Company determines,
in its sole discretion, that its payment of COBRA premiums on Employee’s behalf
would result in a violation of applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), then in lieu of paying COBRA
premiums on Employee’s behalf, the Company will pay Employee on the last day of
each remaining month of the COBRA Payment Period a cash payment equal to the
COBRA premium for that month on a


2



--------------------------------------------------------------------------------





post-tax basis, which payment shall be subject to applicable tax withholding
(such amount, the “Special Severance Payment”), such Special Severance Payment
to be without regard to whether Employee elects COBRA coverage or alternative
health coverage and without regard to the expiration of the COBRA Payment Period
prior to the end of the Severance Period following Employee’s termination. Such
Special Severance Payment shall end on the earlier of (i) the date on which
Employee commences other employment and (ii) the close or termination of the
Severance Period following Employee’s termination. Employee's disability
insurance coverage will end upon his last day of active employment and Employee
may port or convert the basic life insurance coverage within 31 days of the
termination date as provided under the terms of the policy.


(d) Termination following Change in Control - If, within twelve (12) months
after the consummation of a Change in Control (as such term is defined in
Section 7(e)(i), Employer terminates Employee's employment without Just Cause or
Employee terminates his employment with Employer Agreement as a result of a Good
Reason; and, in either event, if Employee executes a Release which shall be
reasonable in all particulars within the time period set forth therein (but in
no event later than forty-five (45) days after the termination date) and allows
such Release to become effective in accordance with its terms, then Employee
shall be entitled to the following in lieu of any severance compensation or
benefits set forth in Section 7(c):


(i) all Accrued Compensation (as defined in Section 7(a) herein);


(ii) severance, payable in accordance with the Employer's standard payroll
practices, of an amount equal to 12 months of Employee's then current base
salary (exclusive of any bonus pursuant to Section 3 herein or other variable
compensation), commencing with the first payroll period following the
effectiveness of the Release (the "Change in Control Severance Period");


(iii) all stock option grants and any restricted stock grants then held by
Employee shall be subject to accelerated vesting such that all unvested shares
shall be accelerated and deemed fully vested as of Employee's last day of
employment; and


(iv) if the Employee elects continued health care coverage under COBRA and
timely pays his or her portion of the applicable premiums, the COBRA Premium
Payment benefits provided for in Section 7(c)(iii) shall commence on the first
day of the Change in Control Severance Period and continue until the earlier of
(i) the last day of the Change in Control Severance Period; (ii) the date on
which the Employee or qualified beneficiary, as applicable, becomes enrolled in
the group health insurance plan of another employer, or (iii) the date on which
the Employee or qualified beneficiary, as applicable, becomes entitled to
Medicare after the COBRA election (such period from the termination date through
the earliest of (i) through (iii), the “Change in Control COBRA


3



--------------------------------------------------------------------------------





Payment Period”). Notwithstanding the foregoing, if at any time the Company
determines, in its sole discretion, that its payment of COBRA premiums on
Employee’s behalf would result in a violation of applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), then in lieu
of paying COBRA premiums on Employee’s behalf, the Company will pay Employee on
the last day of each remaining month of the Change in Control COBRA Payment
Period a cash payment equal to the COBRA premium for that month on a post-tax
basis, which payment shall be subject to applicable tax withholding (such
amount, the “Change in Control Special Severance Payment”), such Change in
Control Special Severance Payment to be made without regard to whether Employee
elects COBRA coverage or alternative health coverage and without regard to the
expiration of the Change in Control COBRA Payment Period prior to the end of the
Change in Control Severance Period following Employee’s termination. Such Change
in Control Special Severance Payment shall end on the earlier of (i) the date on
which Employee commences other employment and (ii) the close or termination of
the Change in Control Severance Period following Employee’s termination.
Employee's disability insurance coverage will end upon his last day of active
employment and Employee may port or convert the basic life insurance coverage
within 31 days of the termination date as provided under the terms of the
policy.


(e) For purposes hereof:


(i) A "Change in Control" shall be deemed to have occurred if, at any time:


(A) Employer shall be a party to any merger, consolidation or other similar
transaction that results in the shareholders of Employer immediately before the
merger, consolidation or other similar transaction owning less than 50% of the
equity, or possessing less than 50% of the voting control, of Employer or the
successor entity in the merger, consolidation or other similar transaction;


(B) Employer shall liquidate, dissolve or sell or otherwise dispose of all or
substantially all of its assets; or


(C) the shareholders of Employer sell or otherwise dispose of Employer's capital
stock in a single transaction or series of related transactions such that the
shareholders immediately before such transaction or related transactions own
less than 50% of the equity, and possess less than 50% of the voting power of
Employer.


Provided, however, that any public offering of securities of the Employer's
common stock shall not constitute a Change in Control.




4



--------------------------------------------------------------------------------





(ii) "Good Reason" shall mean the occurrence of any of the following events
without Employee's express written consent:


(A) Assignment to, or withdrawal from, Employee of any duties or
responsibilities that results in a material diminution in such Employee's
authority, duties or responsibilities as in effect immediately prior to such
change;


(B) A material diminution in the authority, duties or responsibilities of the
supervisor to whom Employee is required to report, including (if applicable) a
requirement that Employee report to a corporate officer or employee instead of
reporting directly to the Board of Directors;


(C) A material reduction by Employer of Employee's annual base salary;


(D) A relocation of Employee or Employer's principal executive offices if
Employee's principal office is at such offices, to a location more than sixty
(60) miles from the location at which Employee is then performing his duties,
except for an opportunity to relocate which is accepted by Employee in writing;
or


(E) A material breach by Employer of any provision of this Agreement or any
other enforceable written agreement between Employee and Employer; Provided,
however, that, any termination of employment by the Employee shall only be
deemed for Good Reason pursuant to the foregoing definition if: (i) the Employee
gives the Employer written notice of the intent to terminate for Good Reason
within ninety (90) days following the first occurrence of the condition(s) that
the Employee believes constitutes Good Reason, which notice shall describe such
condition(s); (ii) the Employer fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the "Cure Period"); and (iii)
the Employee terminates her employment within twelve (12) months following the
end of the Cure Period.


(f) Except as otherwise provided in this Section 7, upon termination of this
Agreement for any reason, Employee shall not be entitled to any form of
severance benefits, or any other payment whatsoever. Employee agrees that the
payments and benefits provided hereunder, subject to the terms and conditions
hereof shall be in full satisfaction of any rights which he might otherwise have
or claim by operation of law, by implied contract or otherwise, except for
rights which he may have under any employee benefit plan of Employer.”






5

